DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orelup et al. (US Pub No 2015/0191331 A1) in view of Kucharczyk et al. (US Pub NO 2017/0043979 A1). Orelup discloses a belt for an elevator system (fig. 1), comprising: 
Re claim 1, a plurality of tension members (24) arranged along a belt width and extending longitudinally along a length of the belt (fig. 1-5), each tension member including: a core member (24); and a plurality of second fibers (par [0033] ln 33-37: the second fibers being the woven fibers) defining a cover surrounding the core member (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”) to enhance temperature resistance of the tension member; and a jacket material (48) at least partially encapsulating the plurality of tension members (fig. 5); wherein the plurality of second fibers are disposed between the core member and the jacket material (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as 
Re claims 8, 18, wherein the plurality of second fibers surround the core member (par [0033] ln 33-37 describes the second fibers woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”).
Re claim 11, a hoistway (travel path of the car); an elevator car (12) disposed in the hoistway and movable therein; a belt (22) operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the belt including: a plurality of tension members (24) arranged along a belt width and extending longitudinally along a length of the belt (fig. 5), each tension member including: a core member (24); and a plurality of second fibers (par [0033] ln 33-37: the second fibers being the woven fibers) defining a cover surrounding the core member (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”) to enhance temperature resistance of the tension member; and a jacket material (48) at least partially encapsulating the plurality of tension members (fig. 5); wherein the plurality of second fibers are disposed between the core member and the jacket material (par [0033] ln 33-37 recites the fibers may be woven about the tension members, the term about is defined by macmillan dictionary as “surrounding or enclosing”; this would place the second fibers between the core member and jacket material).
Orelup does not clearly disclose:
Re claims 1, 11, the core member formed from a composite material; and wherein the core member has a cross-sectional thickness in a range of 0.5 millimeters to 4 millimeters.
Re claims 2, 12, 
Re claims 3, 13, wherein the first fibers are one or more of carbon, glass, aramid, nylon, and polymer fibers.
Re claims 4, 14, wherein the matrix material is a polyurethane, vinyl ester, polybenzoxazine, or epoxy material.
Re claims 7, 17, wherein a volume ratio of second fibers to first members in the core member is between 10% and 25%.
However, Kucharczyk teaches:
Re claims 1, 11, the core member (2) formed from a composite material (par [0030] describes 2 formed from a composite of fiber and a substrate matrix); and wherein the core member has a cross-sectional thickness in a range of 0.5 millimeters to 4 millimeters (par [0074]).
Re claims 2, 12, wherein the core member includes a plurality of first fibers (2) disposed in a matrix material (par [0030]: substrates).
Re claims 3, 13, wherein the first fibers are one or more of carbon, glass, aramid, nylon, and polymer fibers (par [0074]: carbon fiber).
Re claims 4, 14, wherein the matrix material is a polyurethane, vinyl ester, polybenzoxazine, or epoxy material (par [0030,0033,0036]).
Orelup discloses the “tension members 24 are not limited to wound steel cores, however, and may alternatively be any other material or structure.” It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a composite material, as taught by Kucharczyk, to obtain greater tensile force while reducing the weight of the belt. The proper core thickness taught by Kucharczyk ensures adequate strength and flexibility. 
In re Boesch, 167 F .2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orelup et al. (US Pub No 2015/0191331 A1) in view of Kucharczyk et al. (US Pub NO 2017/0043979 A1) and Goeser et al. (US Pub No 2012/0329591 A1). Orelup as modified discloses a belt for an elevator system (as cited above). Orelup as modified does not disclose:
Re claims 5, 15, wherein the plurality of second fibers are a plurality of basalt fibers.
However, Goeser teches a belt (title):
Re claims 5, 15, wherein the plurality of second fibers are a plurality of basalt fibers (par [0007-8] teaches using basalt as a fiber in the belt).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ basalt fibers, as taught by Goeser, for its fire-retardant characteristics. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 8, 11-15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654